ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of -                                      )
                                                 )
Accel Pacific Joint Venture                      ) ASBCA No. 62161
                                                 )
Under Contract No. W912QR-13-C-0024              )

APPEARANCE FOR THE APPELLANT:                       David A. Rose, Esq.
                                                     Rose Consulting Law Firm
                                                     Valdosta, GA

APPEARANCES FOR THE GOVERNMENT:                     Michael P. Goodman, Esq.
                                                     Engineer Chief Trial Attorney
                                                    R. Lauren Horner, Esq.
                                                    Nicole E. Angst, Esq.
                                                    Brett R. Howard, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Louisville

                      ORDER OF DISMISSALWITH PREJUDICE

       The Board has received appellant’s motion to dismiss the appeal with prejudice
dated February 25, 2021. The motion is styled as one to dismiss with prejudice,
expressly requests that the dismissal be with prejudice and was submitted in response to
the Board’s order dated January 11, 2021, which the Board issued requiring appellant to
show cause why the appeal should not be dismissed for its failure to prosecute the
appeals in accordance with the Board’s rules and orders. Despite the motion’s style and
the express request for dismissal with prejudice, the motion cites Board Rule 18(b) and
Federal Rules of Civil Procedure, Rule 42(a)(2), which contemplate dismissal without
prejudice. Although unsure of appellant’s intent due to this conflict, we find appellant
has failed to provide justification for its failure to have prosecuted its appeal and dismiss
the appeal with prejudice pursuant to Board Rule 17 and the Board’s January 11, 2021
show cause order.

       Dated: March 3, 2021



                                                    CHRISTOPHER M. MCNULTY
                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals
(Signatures continued)
 I concur                                       I concur




 RICHARD SHACKLEFORD                            OWEN C. WILSON
 Administrative Judge                           Administrative Judge
 Acting Chairman                                Vice Chairman
 Armed Services Board                           Armed Services Board
 of Contract Appeals                            of Contract Appeals


      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 62161, Appeal of Accel Pacific Joint
Venture, rendered in conformance with the Board’s Charter.

      Dated: March 5, 2021




                                               PAULLA K. GATES-LEWIS
                                               Recorder, Armed Services
                                               Board of Contract Appeals




                                           2